Citation Nr: 0018530	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

2.  Entitlement to a compensable disability evaluation for 
hemorrhoids.

3.  Entitlement to a compensable disability evaluation for 
multiple lipomata of the trunk and upper arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969, and from November 1972 to December 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to 
compensable disability evaluations for bilateral hearing 
loss, hemorrhoids and multiple lipomata of the trunk and 
upper arms.

In May 1999, the veteran timely submitted additional retiree 
treatment records developed at Keesler Air Force Base with a 
waiver of initial consideration, pursuant to 38 C.F.R. §§ 
19.37(b), 20.1304(c) (1999).

The veteran's multiple lipomata claim is the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Upon a VA audiological evaluation conducted in July 1998, 
the veteran's hearing acuity was manifested by an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz (Hz) 
of 59 decibels (dB) in the right ear and 23 dB in the left 
ear, with speech discrimination ability of 94 percent in the 
right ear and 98 percent in the left ear.

3.  The revised rating criteria for evaluation of hearing 
impairment are more favorable insofar as they provide for a 
higher designation for the veteran's right ear hearing loss.

4.  Prior to June 10, 1999, application of the puretone 
average and speech discrimination scores to table VI in the 
Rating Schedule results in the designation of "II" for the 
right ear and "I" for the left ear which, when applied to 
table VII, results in a percentage evaluation for hearing 
impairment of zero percent (i.e., noncompensable).

5.  From June 10, 1999, application of the puretone average 
and speech discrimination scores to tables VI and VIa in the 
Rating Schedule results in the designation of "IV" for the 
right ear and "I" for the left ear which, when applied to 
table VII, results in a percentage evaluation for hearing 
impairment of zero percent (i.e., noncompensable).

6.  Medical evidence demonstrates the veteran presently has 
moderate-sized internal hemorrhoids with intermittent 
frequent small amounts of bleeding, without evidence of 
anemia, fissures, or irreducible large thrombosed 
hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 
4.87, Diagnostic Codes 6100-6110 (1998 and 1999).

2.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to compensable disability 
evaluations for bilateral hearing loss and hemorrhoids are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  Claims that conditions have 
become more severe are well grounded where the conditions 
were previously service-connected and rated, and the claimant 
subsequently asserts that higher ratings are justified due to 
an increase in severity since the original ratings.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the instant case, service connection and noncompensable 
ratings were established for bilateral hearing loss and 
hemorrhoids in an April 1991 rating decision.  The veteran 
filed a timely notice of disagreement, and was issued a 
statement of the case in November 1991; however, he did not 
file a timely substantive appeal and the decision became 
final.  The noncompensable disability evaluations assigned 
have been confirmed and continued to date.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

i.  Bilateral Hearing Loss

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In the instant case, the RO has not had the opportunity to 
evaluate the veteran's claim under the new regulations.  
Although the new regulations provide substantive changes that 
affect the evaluation of the veteran's right ear hearing 
loss, the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary 
since the disability ratings for defective hearing are 
derived from a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); see also Frazen v. Brown, 9 Vet. App. 235, 
238 (1996) (the Board is not required to remand an appeal for 
further evidentiary development ". . . in circumstances where 
the performance of that duty would be a futile act.").  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The 
veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids. To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (1999).

The veteran was afforded a VA audiological examination in 
July 1998.  He had pure tone thresholds of 65, 70, 60, and 40 
decibels for the right ear at the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  The pure tone thresholds for the left 
ear were 5, 5, 45, and 35 decibels at the same frequencies.  
The average pure tone threshold for the right ear was 59 
decibels, and speech discrimination was 94 percent.  The 
average pure tone threshold for the left ear was 23 decibels, 
and speech discrimination was 98 percent.

Under the criteria in effect prior to June 10, 1999, this 
constitutes level "II" hearing of the right ear, and level 
"I" hearing for the left ear.  When applied to the tables 
within the regulations, this merits a zero percent 
evaluation.  38 C.F.R. § 4.85, Code 6100 (1998).

Under the criteria in effect from June 10, 1999, the 
veteran's right ear hearing loss is considered to be an 
exceptional pattern of impairment.  Application of the 
puretone average to table VIa in the Rating Schedule results 
in the designation of "IV" for the right ear.  His left ear 
hearing loss remains a level "I" utilizing either table VI 
or VIa.  Nonetheless, when applied to table VII, these 
designations still result in a percentage evaluation for 
hearing impairment of zero percent (i.e., noncompensable).

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The veteran is not 
shown to have a compensable hearing impairment under either 
version of the hearing impairment regulations.  Hence, 
entitlement to a compensable evaluation for bilateral hearing 
loss is not demonstrated.

ii.  Hemorrhoids

In the present case, the veteran maintains that the 
evaluation currently in effect for his service-connected 
hemorrhoids does not adequately compensate him for the 
constant pain he experiences.

The veteran's service-connected hemorrhoids have been rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this 
provision, a noncompensable rating is warranted for mild or 
moderate external or internal hemorrhoids.  A 10 percent 
rating requires large or thrombotic irreducible hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences.  A 20 percent rating requires persistent 
bleeding and with secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).

In conjunction with the present appeal, the veteran was 
afforded VA examination in July 1998.  He reported bleeding 
after bowel movements, as well as prolapse of hemorrhoids 
approximately one day a month.  The veteran also indicated 
that his last major bleed was three days prior.  He reported 
no fecal leakage or involuntary bowel movements.  Physical 
examination revealed that he was externally normal.  On the 
other hand, endoscopy showed three cones of uncomplicated 
internal hemorrhoids, moderate in size, with no prolapse.  
Sphincter tone was normal, and there were no prostatic 
masses.  His examination did not show any fissures.  The 
diagnosis was moderate size internal hemorrhoids with 
intermittent frequent small amounts of bleeding, currently 
uncomplicated.

After a contemporaneous review of the records the Board finds 
that a compensable evaluation for hemorrhoids is not 
demonstrated.  Although the veteran is shown to currently 
manifest internal hemorrhoids, there is no medical evidence 
of persistent bleeding and anemia, or fissures, or 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue such as to warrant a higher evaluation.

While the veteran sincerely believes his hemorrhoid disorder 
warrants a compensable evaluation, he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Espiritu and Grottveit, supra.  His 
assertions of a more severe disability are not supported by 
the medical evidence of record.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath, supra.  In this case, the Board finds 
no provision upon which to assign a higher rating.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
compensable evaluation for hemorrhoids.


iii.  Extra-schedular Consideration

Application of the extraschedular provisions is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (1999).  There 
is no objective evidence that the veteran's 
service-connected bilateral hearing loss and hemorrhoids 
present such exceptional or unusual disability pictures, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for internal 
hemorrhoids is denied.


REMAND

The Board finds the veteran's claim for a compensable 
evaluation of multiple lipomata of the trunk and upper arms 
is well-grounded, meaning plausible, and based on a review of 
the file, there is a further VA duty to assist him in 
developing the facts pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination); see also 
38 C.F.R. § 4.70 (1999); see also 38 C.F.R. § 4.1 (1999) (In 
order to apply the Schedule for Rating Disabilities, 
"accurate and fully descriptive medical examinations are 
required.").

In the instant case, the veteran was afforded a VA skin 
diseases examination in July 1998.  Although the examiner 
described the appearance of the veteran's 
service-connected scars about the trunk and upper arms, he or 
she failed to mention or provide any pertinent findings with 
respect thereto.  As such, the Board finds that additional 
assistance is necessary.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
multiple lipomata of the trunk and upper 
arms, and to also furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each 
non-VA source he identifies. Copies of 
the medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested and added to the claims 
folder.

2.  The RO should then schedule the 
veteran for a complete VA dermatological 
examination in order to fully evaluate 
the current nature and degree of severity 
of the service-connected multiple 
lipomata of the trunk and upper arms.  
The veteran's claims folder must be made 
available and independently reviewed by 
this examiner prior to examination of the 
veteran. X-rays, laboratory tests, and/or 
other diagnostic studies should be 
performed as deemed appropriate.  The 
examiner is specifically requested to 
indicate whether there is exudation, 
constant itching, extensive lesions, 
ulceration, crusting or marked 
disfigurement.  The examination reports 
should reconcile any subjective 
complaints of pain with the objective 
findings on examination.  A legible copy 
of the examination report, with a 
discussion of the salient facts and the 
medical principles involved, will be of 
considerable assistance to the Board.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for a compensable 
disability evaluation.

4.  If this determination remains 
unfavorable to the appellant in any way, 
he should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

